Citation Nr: 1733048	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for headaches as due to undiagnosed illness.

2.  Entitlement to service connection for fatigue as due to undiagnosed illness.

3.  Entitlement to service connection for a mental condition.

4.  Entitlement to service connection for a right knee condition.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had several years of Army National Guard/Reserves service, with a period of active duty from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2010 rating decisions issued by the United States Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.

In September 2016, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing has been reviewed prior to the adjudication of this appeal.

Although the May 2017 Appellant's Brief indicates that the issue of entitlement to a rating in excess of 30 percent for asthma with bronchitis remains on appeal, the Veteran withdrew this claim on the record at the September 2016 Travel Board hearing.  See 38 C.F.R. 20.204(b)(1) (2016).  As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of error of fact or law for appellate consideration.  

The issue of entitlement to service connection for a right knee disability is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in Southwest Asia during the Persian Gulf War.

2.  The Veteran did not carry a competent, clinical mental health diagnosis near or at the time his claim was filed or at any time during the pendency of the appeal.

3.  The weight of the evidence is against a finding that the Veteran's headaches either began during or were otherwise caused by his military service; his headache symptoms are caused by a diagnosed condition of known cause and etiology.

4.  The weight of the evidence is against a finding that the Veteran's fatigue either began during or was otherwise caused by his military service; his fatigue symptoms are caused by a diagnosed condition of known cause and etiology.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a mental health condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for a headache disability have not been met and the disability may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.317 (2016).

3. The criteria for entitlement to service connection for a fatigue disability have not been met and the disability may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Veterans Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Veterans Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016), that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1378.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

As to VA's statutory duty to assist, all necessary development has been accomplished.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, VA treatment records, as well as an inquiry response from the Social Security Administration.  At the September 2016 Travel Board hearing, the Veteran indicated that he treated at the Davis Mental Health Clinic for 3 months during 2001 and was diagnosed with obsessive compulsive disorder.  The Board finds that it would be futile to obtain these records as they are irrelevant to the question of whether the Veteran experienced a current mental health disability at or around the time he filed his claim in November 2009, through the pendency of the appeal.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).   Accordingly, VA is not required to obtain these irrelevant records, and the Board may proceed with adjudication of the claims.   38 C.F.R. §3.159(c)(1) (2016). 

VA also satisfied its duty to obtain medical examinations. VA provided the Veteran with medical examinations with respect to his claimed disabilities. See September 2010 and February 2013 VA examinations.  The examinations and opinions, particularly when viewed in combination, are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology and medical etiologies of the claimed disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

In the substantive appeal, VA form 9, received in January 2011, the Veteran challenged the adequacy of the September 2010 VA examination.  The Veteran asserted that the examiner was not competent to render a medical opinion because the VA examiner did not have a particular expertise, experience, training, or competence to assess his claimed disabilities.  Specifically, the Veteran indicated that because the VA examiner's specialty was in cardiology and not in pulmonology, the examiner cannot provide an adequate medical opinion on the etiology of his claimed disabilities.  The Veteran was also concerned that the VA examination was conducted by a physicians' assistant instead of a licensed physician.  The Board notes that these grievances primarily arise from the VA examiner's evaluation of the Veteran's respiratory condition, which has been subsequently service-connected since the Veteran's statement was received.  However, as the Veteran does discuss his fatigue and headaches in this statement, the Board is compelled to address his concerns.  

The Veteran's assertion that a medical opinion must be provided by a licensed physician with a particular specialty is without basis.  The Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1) (2016), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).   Furthermore, the competence of VA health care providers assigned to a task is presumed for completion of that task.  See Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004).  The Board finds the examinations and the opinions adequate and sufficient to decide the merits of the Veteran's claims.

With the above considerations in mind, the Board finds that VA has substantially complied with the duty to assist requirements and the Veteran is not prejudiced by a decision on his claim.

The regulations and statutes pertinent to this decision (38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.317 (2016)) were previously provided in the January 2011 and  January 2013 Statements of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will only be discussed herein where the Board deems appropriate to do so. 

After a review of the entire record, the Board has determined that the service connection for a mental health condition, headaches, and fatigue are not warranted for the following reasons.


1. The Veteran has not been diagnosed with a mental health condition during the appeals period.

The Veteran filed his claim of entitlement to service connection for mental health condition, characterized as memory and concentration limitations, in November 2009.  The first element of a service connection claim is the presence of a current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  To be current, a disability must be present near or at the time a claim is filed or at any time during the pendency of the appeal. Romanowsky, 26 Vet. App. at 309-10; McClain v. Nicholson, 21 Vet. App. at 321.  A review of the record reveals that the Veteran has never been clinically diagnosed with a mental health condition.  VA treatment records prior to and contemporaneous with the Veteran's filing of the claim, through the present, contain no clinical diagnosis of a mental health condition. 

At the September 2016 Travel Board hearing, the Veteran described feelings of confusion, trouble supporting thoughts, complaints of being easily distracted, and nightmares, but admitted he did not have any currently diagnosed mental health conditions and was not currently treating with a mental health professional.  The symptoms outlined in this testimony were the same symptoms reported to the VA examiner at the September 2010 VA examination.  After a review of the Veteran's claims file and a mental status examination, the VA examiner concluded that the Veteran did not meet the DSM-IV TR criteria for posttraumatic stress disorder (PTSD) or any other mental disorder. 

Additionally, VA treatment notes document several negative screenings for depression immediately prior to and throughout the appeals period.  See e.g., VA treatment notes 01/14/14, 08/02/12, 04/27/11, 08/13/09, 02/28/08.  In October 2012, the Veteran was referred for PTSD psychological testing secondary to a positive PTSD screening test.  His results showed a low frequency of PTSD-like symptoms and symptoms not consistent with depression.  The clinician concluded that the Veteran's report of symptoms did not meet full DSM-IV diagnostic criteria for military related PTSD and were not sufficient to qualify for a subclinical anxiety condition.  The Veteran was not provided with an Axis I psychological diagnosis.  The clinician suggested his history of head injury and complaints of concentration difficulties showed potential for a possible cognitive disorder; however he indicated no testing had been completed for such a disorder, and further examination was beyond the scope of his evaluation.  No other evidence of record addresses the concerns raised by the psychologist.

In the absence of proof of a current disability during the appeals period, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because there is no evidence of a clinically diagnosed mental disability at any time during the period on appeal, there is no basis on which the claim for service connection may be granted.  Id.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim of entitlement to service connection for a mental health condition is denied.


2. The Veteran is not entitled to the Persian Gulf War presumption for his headaches and fatigue.

The Veteran in this case served in the Persian Gulf War. His records indicate he was called into active service for Operation Desert Shield/Storm in January 1991.  The Veteran maintains the headaches and fatigue he currently experiences are the result of his active service in the Persian Gulf.  See e.g., January 2011 VA form 9.  The record contains no evidence of in-service headaches or fatigue.   See service treatment records. 

The Persian Gulf War presumption is only available to Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i)-(ii) (2016); see also 81 Fed. Reg. 71382 (October 17, 2016).

Although headaches and fatigues are included in the list of signs and symptoms often attributed to an undiagnosed illness or medically unexplained chronic multisymptom illness (see 38 C.F.R. 3.317(b) (2016)), the record currently demonstrates that the Veteran's headaches and fatigue are symptoms of known clinical diagnoses.  Thus, pursuant to 38 C.F.R. § 3.317(a)(1)(ii), the Veteran is barred from presumptive service connection in this instance.  

The Veteran was afforded a VA examination in September 2010 to assess his headaches and fatigue.  Following a review of the claims file and an in-person examination, the VA examiner rendered the opinion that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome.  The VA examiner further reported that the Veteran's fatigue could be explained by the diagnosis of sleep apnea (by subjective history only) and his chronic headaches could be attributed to both the diagnoses of sleep apnea (by subjective history only) and chronic sinusitis.  

The Veteran was afforded a second VA examination in February 2013 to ascertain the etiology of his headaches and fatigue.   The examiner opined that "it is most likely that" the Veteran's headaches and fatigue "are not representative of some 'chronic multisymptom illness,'" but are rather associated with separate conditions.  The examiner noted that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome.  The VA examiner acknowledged and adopted the previous VA examiner's opinion that the Veteran's headaches were secondary to his chronic sinus condition, and further expounded that the Veteran's ongoing stress in regard to his health and his work environment were suggestive of tension headaches.  The VA examiner also concluded that the Veteran's ongoing fatigue most likely results from several diagnosed and several not yet diagnosed medical conditions.  Specifically, the VA examiner opined:

Fatigue is a common symptom and may be associated with a number of disorders (such as hypothyroidism which the Veteran has recently been found to have and is being treated for).  The Veteran has IBS [irritable bowel syndrome] and chronic diarrhea which causes some degree of sleep impairment (due to frequent waking to use the bathroom); as such this may contribute to his ongoing fatigue.  He additionally notes ongoing psychological stress associated with his medical conditions and his work environment (although a mental health evaluation in 10/2012 was not suggestive of depression).  There also appears to be some inconsistent history in the record to whether or not the Veteran has had or requires evaluation for sleep apnea . . . In short, there may be a number of possible causes of the Veteran's reported fatigue.  

Indeed, the evidence of record is conflicting on whether the Veteran has undergone a sleep study evaluation and carries a diagnosis of sleep apnea.  It was mentioned at the September 2010 VA examination that the Veteran had previously undergone a sleep study at the University of Utah in 2007.  Although the Veteran was unsure of the results, he reported being fitted for a CPAP mask.  The VA examiner inferred a previous diagnosis of sleep apnea stating "[t]ypically, if one is fitted with a CPAP mask the results of the sleep study have shown obstructive sleep apnea."  At the hearing, the Veteran indicated he tried to use a CPAP once, but he could not tolerate the incoming airflow.  However, at the February 2013 VA examination, the Veteran and his wife stated they did not remember the Veteran ever undergoing a sleep study.  Further, at the hearing the Veteran testified that a dentist made a preliminary diagnosis of sleep apnea and prescribed a dental appliance to assist with sleeping.  Based on the above, the Board finds the totality of the evidence supports the conclusion that the Veteran has been previously diagnosed with sleep apnea, which accounts, in part, for his current symptoms of fatigue.   

In sum, the Board finds the two VA examiner's opinions-declining to medically attribute the Veteran's headaches and fatigue to an undiagnosed illness or medically unexplained chronic multisymptom illness-are highly probative in this determination.  The VA examiners have also medically linked the Veteran's headaches and fatigues to separately diagnosed conditions.  In light of the above, the Veteran is not entitled to the application of the Persian Gulf War presumption. 


3. The Veteran's headaches and fatigue were not shown in service and are not etiologically related to active duty service.

A review of the Veteran's service treatment records fails to show any complaints of, treatment for, or diagnosis of headaches or fatigue while in service.  In fact, at the Veteran's 1984 entrance examination and his 1987, 1990, 1991, 1994, and 1996 periodic examinations, the Veteran specifically denied symptoms of frequent or severe headaches or frequent trouble sleeping.  In a March 1991 "Southwest Asia Demobilization/Redeployment Medical Evaluation," the Veteran denied symptoms of fatigue.  Likewise, the documents supporting the Veteran's December 1998 medical duty review board action medically discharging the Veteran due to bronchial asthma contain no mention of the symptoms of headaches or fatigue. Having fully reviewed the Veteran's service treatment records, the Board concludes the Veteran did not experience an in-service occurrence of headaches or fatigue.  

Similarly, no competent medical opinion of record has ever etiologically linked the Veteran's current headache and fatigue symptoms to his military service.  The Veteran has failed the second and third elements of a direct service connection claim and is not entitled to service connection based on these conditions/symptoms.  See Shedden, 381 F.3d at 1166-67.


4. The lay statements of record, while credible, are not competent evidence regarding the etiology of the Veteran's disabilities. 

In rendering a decision on appeal, the Board is tasked with assessing the credibility, competency, and probative weight assigned to the evidence of record, including any proffered lay statements.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In the case at bar, the Board finds all of the lay statements of record to be credible.  

Next, the Board considers the competency afforded to the lay statements submitted by the Veteran and his family members in support of his claims.  See September 2016 testimony; January 2010 and 2011 VA form 9s; April 2009 statement from Veteran; November 2009 buddy statements.  As a lay person, the Veteran is competent to describe his symptoms of headaches, fatigue, memory/concentration deficits, and nightmares/flashbacks, which are within the realm of his personal experience. 38 C.F.R. § 3.159(a)(2) (2016) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person"); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  Likewise, the Veteran's father and wife are competent to report their personal observations of the Veteran's symptoms and physical limitations.  Id.

However, to the extent that these opinions attempt to assess the etiology of the Veteran's symptoms or relate such symptoms to the Veteran's active duty, they are not competent evidence.  Although lay persons are competent to provide opinions on some medical issues in certain circumstances, the specific disabilities at issue in this case-including claims of a mental health disability, and symptoms claimed as due to an undiagnosed illness or medically explained chronic multisymptom illness-are outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran and his family members lack the medical training and expertise to offer an opinion on a complex medical matter, including the diagnosis or etiology of a specific disability.  Jandreau, 492 F.3d at 1376-1377.  The Board finds that the Veteran's statements of record, as well has his father and spouse's buddy statements, are of little probative value in establishing service connection for a mental health condition, headaches, and fatigue.


5. Conclusion

Based on the above analysis, the Board is without competent evidence linking the Veteran's claims to his military service.  The Veteran does not have a current mental health disability.  His claims of headaches and fatigue caused by an undiagnosed illness related to his Persian Gulf War service have been refuted by the VA medical examiners of record.  Further, these symptoms were never documented in service and have never been etiologically linked to the Veteran's service, including his active duty in the Persian Gulf .  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for headaches as due to undiagnosed illness is denied. 

Entitlement to service connection for fatigue as due to undiagnosed illness is denied.

Entitlement to service connection for a mental condition is denied.


REMAND

Although the Board regrets additional delay in adjudicating the claim of entitlement to service connection for a right knee condition, a remand is necessary for further development to ensure that there is a complete record upon which to decide the claim.

At the September 2016 Travel Board hearing, the Veteran testified that around 1992 or 1993 he was seen at an urgent care treatment center for complaints in his right knee.  As these records are close in time to the Veteran's period of active duty, they are relevant regarding the in-service injury element of a service connection claim and the potential application of pertinent presumptive service connection regulations.  See Shedden, 381 F.3d at 1167.  The Board finds that the Veteran's testimony is sufficient to trigger VA's duty to assist.  38 C.F.R. 3.159(c)(1) (2016).  

Accordingly, the case is REMANDED for the following action:

1. Request from the Veteran the specific name and address for the urgent care center where his right knee was treated in 1992/1993.  After securing the necessary releases, the AOJ should attempt to obtain these records for inclusion in the claims file.

2.  ONLY IF these urgent care center records are procured and show treatment for a right knee injury, should the Veteran be afforded a VA examination to assess the nature and etiology of his right knee condition.  The claims file, including a copy of this REMAND, must be made available to, and be reviewed by the examiner.  The examiner should note such review in the examination report.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee condition began in or is otherwise related to his active duty service.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Then, readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


